 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     ZOOM IMAGING SOLUTIONS, INC.,                     No. 2:19–cv–1544–WBS–KJN
11
                         Plaintiff,                    ORDER
12
              v.                                       (ECF No. 96)
13
     EDWARD ROE, et al.,
14
                         Defendants.
15

16            On March 24, 2020, the court held an informal telephonic hearing on the parties’ dispute

17   regarding an attorney-eyes-only provision. (ECF No. 96.) For the reasons discussed at the

18   hearing, the court denies plaintiff’s request mandating the blanket provision be included in the

19   parties’ forthcoming protective order. The court agrees that inclusion of a ‘reserved-rights’

20   statement (see id. at 1:27-2:1) is appropriate.

21            Should disputes arise in the future concerning sensitive information, the court encourages

22   counsel to work together to protect the parties’ confidentiality. This may require limiting

23   distribution of the information to counsel, experts, or others. The court is available to resolve any

24   impasses on an informal basis, following the procedures listed on chamber’s website.1

25   Dated: March 24, 2020

26
27

28   1
         http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/5046/
                                                     1
